 

DATED 2016

 

DIRACT PTY LTD ATF DIRACT PNG TRUST

 (DPT)

  - and -

 

KIBUSH CAPITAL CORPORATION

 (Kibush)

- and -

 

PARADISE GARDENS DEVELOPMENT (PNG) LTD

 (the Company)

 - and -

 

AQUA MINING (PNG) LTD

 (Aqua)

 - and -

 

ELIOT SILMAN

 (Silman)

  and -

 


DAVID BERNARD

 (Bernard)

 and -

 

WARREN SHEPPARD

 (Shephard)

 - and -

 

TZVI AINSWORTH

 (Ainsworth)



 

 



 

AGREEMENT AND RELEASE

 





 

ROCKMAN & ROCKMAN

SOLICITORS

LEVEL 11,

313 LA TROBE STREET, MELBOURNE

TEL: (03) 9642 4442

FAX (03) 9642 4449

DX: 150 MELBOURNE

REF: RR: tw 26648

 

   

 

 

THIS DEED made the 27 day of September 2016

 

BETWEEN:

 

DIRACT PTY LTD ATF DIRACT PNG TRUST
of 635 Glenhuntly Road, Caulfield South 3162 Australia

 (DPT)

- and -

 

KIBUSH CAPITAL CORPORATION
of 5635N Scotsdale Road, Suite 130, Scotsdale, Arizona 85250 USA

 (Kibush)

- and -

 

PARADISE GARDENS DEVELOPMENT (PNG) LTD
Cl- BDO, Section 15, Lot 15 Bernal Street, Port Moresby 121,

National Capital District, Papua New Guinea

(the Company)

 - and -

 

AQUA MINING (PNG) LIMITED

 of Section 355, Allotment 22, Gerehu,

National Capital District, Papua New Guinea

(Aqua)

- and -

 

ELIOT SILMAN 

of 635 Glenhuntly Road, Caulfield South 3162, Australia

(Silman)

- and -

 

DAVID BERNARD

of 3/25 Fallon Street, Caulfield South 3162, Australia

(Bernard)

 - and -

 

WARREN SHEPPARD

of 7 Sarah Crescent, Templestowe 3106, Australia

 (Shephard)

- and -

 

TZVI AINSWORTH

 of -Unit 3, 18 Blanche Street, Elsternwick 3185, Australia 

(Ainsworth)

 

   

 

 

RECITALS:

 

A. The Company is a timber logging and milling company in Papua New Guinea.    
B. Diract is the sole shareholder in the Company holding 10,000 ordinary shares.
    C. Silman is a director of Diract and Bernard and he are directors of the
Company.     D. Kibush is a company that entered into a Share Sale Agreement on
the 15th May 2015 with Direct to purchase 90% of Diract’s shares in the Company.
    E. Kibush entered into a further Management Support Agreement with Direct
and the Company on the 11th June 2015 in relation to the operation of the
Company’s business.     F.

Sheppard is a Director of Kibush. Ainsworth is a consultant to Kibush.

    G. Aqua is a related entity to Kibush     H. Differences have arisen between
Direct, the Company and Kibush as to their respective rights, duties and
obligations under the Management Support Agreement and Sale of Share Agreement  
  I. Direct, the Company and Kibush have agreed to resolve their differences on
the terms and conditions hereinafter appearing and the other parties have agreed
to join into this Agreement with a view to facilitating finalisation of the
disputes between Direct and Kibush.

 

NOW THIS DEED WITNESSETH as follows:

 

1. In consideration of the sum of ($A26,250.00) (the Settlement Sum) to be paid
by Aqua to Direct on the signing hereof Direct will transfer to Aqua all its
rights title interest in and to its 10,000 ordinary shares in the Company
whereupon the rights duties and obligations of the parties pursuant to the
Management Support Agreement and Share Sale Agreement shall cease.     2.
Simultaneous with the payment of the Settlement Sum Direct shall hand Aqua duly
executed:

 

  2.1 Resignations of Eliot Silman and David Bernard as Directors of the
Company; and         2.2 Share Transfer from Direct to Aqua of Direct’s 10,000
ordinary shares in the Company.

 

3. Kibush and Aqua acknowledge that Kibush has managed the affairs of the
Company since June 2015 and the Directors of the Company have had no involvement
in the management of the Company. Kibush and Aqua are aware and acknowledge that
the Company is indebted to IRC (the Papua New Guinea Taxation Office) for a
substantial sum in relation to GST and PAYG tax and accepts that it is the
responsibility of the Company to pay same.     4. Aqua acknowledges that Direct
makes no representations as to the validity of the Company’s licences nor the
working condition of the Company’s assets including, but not limited to, plant,
equipment, goods and chattels.     5. In consideration of these presents Kibush,
Aqua, the Company, Sheppard and Ainsworth jointly and severally: -

 

  5.1 release and forever discharge Direct, Silman and Bernard from all actions,
suits, causes of action, claims, demands, debts and liabilities whatsoever which
the Company or any of its creditors, employees, agents, contractors or invitees
now has or at any time hereafter may have but for the execution of this Deed
could or might have had against Diract and/or Silman and/or Bernard with respect
to the affairs of the Company or any matter or thing arising thereout or
relating thereto.         5.2 undertake that they will at all times hereafter
well and sufficiently indemnify the Company, Silman and Bernard and keep the
Company, Silman and Bernard indemnified against all actions, suits, causes of
action, claims, demands, debts and liabilities of which the Company or any of
its creditors, customers, contractors or invitees now has or at any time
hereafter may have but for the execution of this Deed could or might have had
against Direct and/or Silman and/or Bernard in respect of the Company’s affairs.

 

6. Each of the parties mutually release and discharge each other from all
actions, suits, causes of action, claims, demands, debts and liabilities
whatsoever which they now have or at any time hereafter may have or but for the
execution of this Deed could or might have had against each other in respect of
the Share Sale Agreement and the Management Support Agreement or any other
matter or thing arising thereout or relating thereto.     7. The terms of this
Deed are confidential. The parties in this Deed promise to keep the terms of
this Deed confidential and only to make or permit such disclosure to their
legal, accounting advisors, insurers, Australian Taxation Office or Papua New
Guinea Taxation Office as is reasonable in the circumstances or to any other
party as required by law.     8. The releases set out in paragraph 5 may be
pleaded in bar to any claims, actions or suits of the nature described in that
clause.     9. Each party will take all steps to execute all documents and do
everything reasonably required by the other parties to give effect to the terms
and intentions of this Deed.     10. Each of the parties shall bear their own
respective legal costs in respect of this Deed and all matters incidental
thereto.     11. This Deed is governed by and is to be interpreted under the
laws of Victoria.     12. The parties irrevocably and unconditionally:

 

  12.1 submit to the non-exclusive jurisdiction of the courts of Victoria; and  
      12.2 waive any claim or objection based on absence of jurisdiction or
inconvenient forum.

 

   

 

  

EXECUTED as a Deed.

 

EXECUTED by DIRACT PTY LTD

ATE DIRACT PNG TRUST by being

signed by ELIOT SILMAN its Sole

Director and Company Secretary

 

/s/ Eliot Silman   /s/ (signature) Eliot Silman   Director Director & Company
Secretary    

 

EXECUTED by KIBUSH CAPITAL

CORPORATION by being signed by its

authorised Officers:

 

/s/ Warren Sheppard   Director  

 

EXECUTED by PARADISE GARDENS

DEVELOPMENT (PNG) LTD by being

signed by its authorised Officers:

 

/s/ Eliot Silman   /s/ David Bernard Director   Director

 

EXECUTED by AQUA MINING (PNG)

LIMITED by being signed by its authorised

Officers:

 

/s/ Vincent Appo   Director  

 

SIGNED SEALED AND DELIVERED )   by the said ELIOT SILMAN in the ) /s/ Eliot
Silman presence of: )    [illegible]  

 

SIGNED SEALED AND DELIVERED )   by the said DAVID BERNARD in the ) /s/ David
Bernard presence of: )   A. Kovan    

 

SIGNED SEALED AND DELIVERED )   by the said WARREN SHEPPARD in the ) /s/ Warren
Sheppard presence of )    Patricia More  

 

SIGNED SEALED AND DELIVERED )   by the said TZVI AINSWORTH ) /s/ Tzvi Ainsworth
in the presence of: )  

  

   





